ORDER

PER CURIAM.
Dale Joseph Dunn (hereinafter, “Father”) appeals the judgment of dissolution awarding Kathleen Dione Dunn (hereinafter, “Mother”) custody of the parties’ minor children. Father argues the trial court erred when it granted sole custody of the children to Mother in Michigan and *723awarded excessive child support to Mother.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).